Citation Nr: 1427615	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-39 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for cerebrovascular accident (CVA) as secondary to diabetes mellitus and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to May 1981 and from May 1981 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in June 2010, when it was remanded to allow for adjudication of a pending intertwined claim.

The Veteran testified before the Board at a hearing in December 2009. A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Service connection is not in effect for diabetes mellitus nor for hypertension, thus the Veteran's claim for service connection for a CVA as secondary to those disabilities must be denied as a matter of law.

2.  The Veteran's CVA was not manifested during his active duty service or for many years thereafter, nor has the Veteran's CVA been otherwise related to service, nor is CVA etiologically linked to any service-connected disability.


CONCLUSION OF LAW

The Veteran's CVA was not incurred in or aggravated by service, nor has the CVA been proximately caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

Duty to Notify

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2007.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, VA treatment records, and pertinent private treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

VA has not sought a medical opinion in this matter.  The Board finds that a medical opinion is not necessary.  With no competent evidence, testimony, or contention that the claimed CVA manifested in service (or during an applicable postservice presumptive period) or that any such disability might have been related to his service or caused or aggravated by an actually service-connected disability, the factual evidence of record provides no basis for seeking a medical advisory opinion in this matter.  The Veteran contends that his CVA occurred many years after service, and the alleged link to service is indirect as secondary to diabetes mellitus and/or hypertension.  Neither diabetes mellitus nor hypertension are service-connected disabilities in this case and this theory must be denied as a matter of law; no additional medical opinion concerning the etiology of the CVA could assist the Veteran with this claim.  As the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met; development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the actions directed by the Board's prior June 2010 remand have been completed.  The RO issued a rating decision in May 2011 adjudicating and resolving the service connection claim that was intertwined with the issue on appeal.  The Veteran did not appeal the May 2011 decision, and the claim is no longer pending.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled, and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as brain hemorrhage, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Neither the Veteran's contentions nor any evidence of record suggest that the Veteran suffered any manner of CVA during service or proximately following service.  The Veteran's contentions, including as explained at his December 2009 Board hearing, are clear and specific: he contends that he suffered a CVA in October 1995, more than 8 years after military service.  (The Board observes that some private medical records' notation of history suggest that the CVA may have taken place in 1996.)  

The Veteran contends that the CVA was due to his military service indirectly as secondary to hypertension and/or due to diabetes mellitus.  He contends that hypertension and/or diabetes mellitus were incurred due to his military service.  The Veteran has not contended, and no evidence otherwise raises a suggestion, that his CVA was etiologically linked to his established service-connected disabilities of emphysema, cataracts, or hearing loss.  

In a December 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  In a May 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  Both of these decisions came after the Veteran's December 2009 Board hearing presentation featured his contentions that his diabetes mellitus and his hypertension were related to service.  These rating decisions were not appealed and the issues are not on appeal at this time; the denials of service connection for diabetes mellitus and for hypertension are final.

The Veteran has presented the claim of entitlement to service connection for CVA clearly on the basis of such disability being secondary to diabetes mellitus or hypertension; the Veteran has not contended that direct service connection is warranted on the basis of alleging any in-service onset or other in-service cause of the claimed CVA.  Therefore there is no evidence or testimony supporting any basis for granting service connection for a CVA on a direct basis in this case.  The evidence showing no CVA during service (featuring the service treatment records) and showing that the Veteran's CVA took place many years after service (featuring private medical records and the Veteran's own testimony) is uncontradicted.  As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection in this case, the benefit-of-the-doubt rule does not apply and this claim is denied.  See 38 U.S.C.A. § 5107.

With no evidence or contention suggesting that the CVA otherwise manifested or was caused during military service, the Veteran's claim for service connection for the CVA depends upon the Veteran's theory that the CVA was caused by diabetes mellitus and/or by hypertension which, the Veteran contends, are directly due to military service.  However, the aforementioned final RO rating decisions establish for VA compensation purposes that the diabetes mellitus and hypertension are not service-connected disabilities.  The Veteran's theory of entitlement to service connection for  CVA as secondary to diabetes mellitus or hypertension must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


